          Case 3:20-cv-00254-KHJ-LGI Document 16 Filed 03/08/21 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION


SHARON WILLIAMS, Spouse of the
Decedent, DOVIE WILLIAMS                                                        PLAINTIFF

V.                                           CIVIL ACTION NO. 3:20-CV-254-KHJ-LGI

NISSAN NORTH AMERICA, XYZ CORPS.
1-10, and JOHN DOES 1-10                                                    DEFENDANTS


                                          ORDER

          This action is before the Court on Defendant Nissan North America’s

(“Nissan”) Motions to Dismiss [3]; [8]. For these reasons, the Court GRANTS

Nissan’s second Motion to Dismiss [8] and DENIES Nissan’s first Motion to Dismiss

[3] as moot.

     I.      Facts and Procedural History

          Plaintiff Sharon Williams sues Nissan on behalf of her deceased husband,

Dovie Williams, claiming that Nissan failed to provide Mr. Williams with personal

protective equipment despite knowing he was exposed to toxic formaldehyde gases

while working in Nissan’s paint plant from 2002 to 2019. Am. Compl. [5] ¶¶ 9-10. 1

Ms. Williams also alleges that Nissan, through its safety inspector, actively




1 Ms. Williams’ Amended Complaint contains the same causes of action as her original
Complaint but specifies that Nissan exposed, deceived, and misled Mr. Williams, not Ms.
Williams, about the toxic gas. Compare Compl. [1] ¶ 9 (“Despite the Defendant’s knowledge
that Plaintiffs were exposed to dangerous gases, Plaintiff was not provided a respirator . . .
”), with Am. Compl. [5] ¶ 9 (“Despite the Defendant’s knowledge that Mr. Williams was
exposed to dangerous and lethal gases, Mr. Williams was not consistently provided a
respirator . . . ”).
         Case 3:20-cv-00254-KHJ-LGI Document 16 Filed 03/08/21 Page 2 of 6




deceived and misled Mr. Williams to believe that he was not exposed to the toxic

gas, even though other employees had died from exposure. Id. ¶ 9. Because of the

exposure, Mr. Williams experienced “physical and mental damage” that caused his

death on April 13, 2019. Id. ¶ 10. Nissan filed two Motions to Dismiss—one in

response to Ms. Williams’ original Complaint and another in response to her

Amended Complaint. [3]; [8]. Both Motions seek dismissal under Federal Rule of

Civil Procedure 12(b)(6).

   II.      Standard

         In reviewing a Rule 12(b)(6) motion, the Court, viewing all evidence in the

light most favorable to the plaintiff, must consider whether the plaintiff states a

valid claim for relief. Doe v. MySpace, Inc., 528 F.3d 413, 418 (5th Cir. 2008). To

state a valid claim for relief, the plaintiff must allege enough facts that, when

accepted as true, show “facial plausibility” and allow “the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550

U.S. 544, 556 (2007)). The plaintiff need not provide detailed factual allegations to

survive a Rule 12(b)(6) motion but must allege enough facts “to raise a right of relief

above the speculative level.” Twombly, 550 U.S. at 555. The Court need not accept

as true a plaintiff’s legal conclusions or “threadbare recitals of the elements recitals

of the elements of a cause of action, supported by mere conclusory statements.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).




                                            2
      Case 3:20-cv-00254-KHJ-LGI Document 16 Filed 03/08/21 Page 3 of 6




   III.   Analysis

      Nissan raises the same argument in both Motions to Dismiss—that Ms.

Williams must file her claim with the Mississippi Worker’s Compensation

Commission, not this Court, pursuant to the exclusive remedy provision of

Mississippi Worker’s Compensation Act (“MWCA”). Ms. Williams argues that this

Court has jurisdiction over this action pursuant to MWCA’s intentional-tort

exception because Nissan intentionally injured Mr. Williams. Nissan disagrees and

contends that Ms. Williams does not allege sufficient facts to show Nissan intended

to injure Mr. Williams. The primary question for this Court, then, is whether Ms.

Williams sufficiently alleges “intent to injure” in her Amended Complaint.

      The MWCA is the exclusive remedy for most employee claims against an

employer that arise out of and in the course of employment. Miss. Code Ann. §§ 71-

3-3, 71-3-9. Since an “injury” under this statute is defined as “accidental,” though,

an employee may sue his employer in another venue for intentional torts only if the

employee alleges that the employer acted to intentionally injure the employee. Id.

§ 71-3-3(b); Franklin Corp. v. Tedford, 18 So. 3d 215, 221 (Miss. 2009). An employer

intends to injure its employee if the employer had “full knowledge” that its action

would injure the employee and still acted “with the purpose of . . . caus[ing] injury.”

Bowden v. Young, 120 So. 3d 971, 976 (Miss. 2013). It is not enough for an employee

to allege that the employer committed a willful and malicious act or was grossly

negligent. Tedford, 18 So. 3d at 221.




                                           3
      Case 3:20-cv-00254-KHJ-LGI Document 16 Filed 03/08/21 Page 4 of 6




      This case centers on Mr. Williams’ alleged exposure to formaldehyde gas in

Nissan’s paint division from September 2002 to April 2019. Am. Compl. ¶ 9. Ms.

Williams alleges that Nissan knew that her husband was exposed to this gas but

did not provide him with proper safety equipment or warn him of this exposure. Id.

Further, Ms. Williams claims that Nissan, through its safety inspector, actively

misled Mr. Williams to believe that he was not exposed to the toxic gas, even though

other employees had died from exposure to this gas, and that Mr. Williams later

died from gas exposure. Id. None of these facts, however, relate to whether Nissan

acted with an intent to injure Mr. Williams.

      Taylor v. Nissan North America, Civil Action No. 3:16-CV-821-DPJ-FKB,

2017 WL 2727276 (S.D. Miss. June 23, 2017), is instructive. In Taylor, the employee

alleged Nissan knew the levels of formaldehyde gas were significantly above the

Occupational Safety and Health Administration’s (“OSHA”) permissible exposure

limit but required the employee to work without protective equipment. Id. at *2.

The employee experienced seizure-related symptoms that his doctors directly

attributed to formaldehyde gas exposure. Id. Despite knowing that the employee’s

doctor recommended the employee have no contact with formaldehyde gas, Nissan

twice assigned the employee to areas in the paint plant where Nissan knew the

employee would be exposed to dangerous levels of gas and ignored his requests for a

respirator. Id. at *2-3. As a result, the employee experienced seizure-related

symptoms requiring emergency medical treatment. Id. at *2. Based on these facts,




                                          4
       Case 3:20-cv-00254-KHJ-LGI Document 16 Filed 03/08/21 Page 5 of 6




the court found that the employee successfully alleged that Nissan intended to

injure him. Id. at *3.

       The facts Ms. Williams alleges in her Amended Complaint are a far cry from

the facts the employee alleged in Taylor. Although Ms. Williams alleges that Nissan

did not provide Mr. Williams personal protective equipment despite knowing that

he was exposed to formaldehyde gas from 2002 to 2019, Am. Compl. ¶ 9, she does

not allege that Nissan knowingly exposed Mr. Williams to levels of gas significantly

above OSHA’s permissible exposure limit and does not state how or where in the

paint plant Mr. Williams was exposed. Ms. Williams also does not provide any

specific injuries that Mr. Williams sustained and gives no explanation of how

Nissan knew that this gas exposure would harm Mr. Williams. Although she

generally alleges that Nissan “actively misled” and “intended to cause harm to” Mr.

Williams, Ms. Williams does not provide any facts to support these conclusory

allegations. 2 Id. ¶¶ 9, 11.

       The Court therefore finds that Ms. Williams has not sufficiently alleged

“intent to injure” in her Amended Complaint, and this claim does not fall into the

intentional-tort exception of the MWCA. Ms. Williams did not seek leave to amend

her Complaint to cure any deficiencies, but the Court will allow her 14 days to do so.

See Rule 15(a)(2) (requiring the Court to grant leave to amend when justice so

requires).


2Rule 9’s heightened pleading standard does not apply to allegations of intent but only
applies to allegations of fraud. Fed. R. Civ. P. 9(b). To successfully allege “intent to injure,”
then, Ms. Williams must only allege enough facts to “raise [her] right of relief above the
speculative level.” Twombly, 550 U.S. at 555.

                                                5
         Case 3:20-cv-00254-KHJ-LGI Document 16 Filed 03/08/21 Page 6 of 6




   IV.      Conclusion

         This Court has considered all of parties’ arguments. Those the Court does not

address would not have changed the outcome. Although Ms. Williams’ Amended

Complaint [5] fails to state a claim upon which relief can be granted, the Court

allows Ms. Williams 14 days from the date of this Order to amend her Complaint to

cure these defects. Should Ms. Williams fail to adequately amend her Complaint,

the Court will dismiss this action.

         SO ORDERED AND ADJUDGED this the 8th day of March, 2021.


                                               s/ Kristi H. Johnson
                                               UNITED STATES DISTRICT JUDGE




                                           6
